Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, [ca. 1 July 1783]
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


          Sir
            [ca. 1 July 1783]
          We take the liberty to trouble your Excellency on a demand of Mr Grand, to remit to him the remainder of what we have in cash for Congress on acct. of some disposition made on him by his Excellency Robt. Morris Esqr.
          By his writing it Seems to us Said Gentleman has not indicated a credit on us to him and his Excellency having made a beginning to draw directly on us, and considering the bills on Mr Laurens and the Sum in Cash not very Large, we find not proper for us to Satisfy Mr Grand’s demand without orders of His Excellency of whom we may receive letters in a few days.
          We think it however prudent for us to make our address to your Excellency to desire your directions on this Subject, and if you judge convenient for the intrest of Congress that we remit to Mr. Grand, what is in Cash we’ll perform it but be so good to advice us at the Same time, how we are then to behave if further drafts of his Excellcy Mr Morris Esqr. are presented on us, or bills on Mr. Laurens accepted by your Excellency? as by the actual scarcity of money, the bonds are not readily taken of, but we have no doubt but with some patience it will do very well, as Several people promise us to take of them as Soon as they get ready money.
          We have the honour to remain with respectfull consideration / Sir / Your Excellencys Most / Humble and most Obedt Servants
          Wilhem & Jan Willink
            Nichs. & Jacob van Staphorst
            de la Lande & fynje
        